
	
		I
		111th CONGRESS
		1st Session
		H. R. 3300
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. McMahon (for
			 himself, Ms. Bean,
			 Mr. Moore of Kansas,
			 Mr. Himes,
			 Mr. Crowley,
			 Mr. Kind, Mr. Smith of Washington,
			 Mrs. McCarthy of New York,
			 Ms. Schwartz,
			 Mr. Adler of New Jersey,
			 Ms. Kosmas,
			 Mr. Peters, and
			 Mr. Murphy of New York) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide increased transparency and regulatory
		  requirements for the trading of certain derivative financial
		  instruments.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Derivative Trading
			 Accountability and Disclosure Act.
			(b)FindingsCongress
			 finds the following:
				(1)Derivatives are financial instruments used
			 by companies to manage and mitigate risk and are widely used by American
			 companies.
				(2)Derivatives are
			 bilateral contracts that exchange financial risk. Over the counter (OTC)
			 derivatives are customized to a particular company’s or investor’s situation
			 and needs.
				(3)Many exchange
			 traded products are not customizable, and as a result, companies are unable to
			 match their risks to the products that are offered on exchanges, which are, by
			 necessity, highly standardized.
				(4)Clearinghouses
			 require that participants pledge only liquid collateral, such as cash or
			 short-term government securities, to support their positions in the market
			 without regard to the credit quality of the company. However, companies need
			 their most liquid assets for their working capital and investment purposes.
			 Requiring a company to post cash as collateral means removing cash from the
			 company’s core business, which hurts the company and its employees, as well as
			 the overall economy of the United States.
				(5)Lack of
			 transparency, inadequate margin and capital requirements, and poor coordination
			 of regulatory agencies to identify risks in the trading of derivatives, have
			 all led to intense and unexpected pressure on individual financial service
			 companies, and the American financial system as a whole.
				(6)The lack of oversight over the
			 mortgage-backed credit default swap (CDS) market and the challenge corporate
			 executives, business partners, investors and regulators had in identifying the
			 value of and risks associated with various derivative markets played a central
			 role in the near collapse of global financial and insurance giant American
			 International Group, Inc. in late 2008.
				(7)Increased
			 regulation and oversight of the derivatives market is critical to achieving the
			 goals of—
					(A)lowering systemic
			 risk to the financial system as a whole;
					(B)promoting the
			 efficiency and transparency of derivative markets;
					(C)promoting market
			 integrity by preventing fraud, manipulation, and other market abuses;
			 and
					(D)protecting the
			 public from improper marketing practices.
					2.DefinitionsAs used in this Act—
			(1)the term clearinghouse means a
			 derivatives clearing organization as such term is defined in section 1a(9) of
			 the Commodity Exchange Act (7 U.S.C. 1a(9) and a clearing agency as such term
			 is defined in section 3(a)(23) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)(23));
			(2)the term derivative means any
			 financial instrument, traded on or off an exchange, the price of which, at
			 least in part, is directly dependent upon the value of one or more underlying
			 securities, equity indices, debt instruments, commodities, other derivative
			 instruments, or any agreed upon pricing index or arrangement;
			(3)the term derivatives trader
			 means any person engaged in the business of buying and selling any type of
			 derivative as part of its market making activity but does not include a person
			 who buys or sells any type of derivative primarily for purposes of hedging an
			 exposure or making an investment;
			(4)the term
			 exchange has the meaning given such term in section 3(a)(1) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(1)) and includes a board of
			 trade as such term is defined in section 1a(2) of the Commodity Exchange Act (7
			 U.S.C. 1a(2));
			(5)the term major market
			 participant means any entity which engages in not fewer than such number
			 of such kinds of transactions, or trades not fewer than such number of such
			 kinds of derivatives, as the Commodities Future Trading Commission or the
			 Securities and Exchange Commission, as appropriate, determines to qualify such
			 entity as a financial institution (or other entity) of significant relevance to
			 the national financial system as a whole, including all subsidiaries or
			 affiliates of such entity whose activities fall under the jurisdiction of the
			 Commodities Future Trading Commission or the Securities and Exchange
			 Commission, as appropriate;
			(6)the term the Office means the
			 Office of Derivatives Supervision established in the Department of the Treasury
			 under section 3; and
			(7)the term over-the-counter derivatives
			 trade depository means any person who acts as a custodian for the
			 primary record of an over-the-counter derivative transaction or who provides
			 facilities for central processing and reconciliation of transaction information
			 relating to over-the-counter derivative transactions.
			3.Office of Derivatives
			 Supervision in the Treasury
			(a)EstablishmentThere is hereby established within the
			 Department of the Treasury an office to be known as the Office of Derivatives
			 Supervision.
			(b)Duties
				(1)Oversight of
			 registration of derivatives tradersThe Office shall oversee the registration
			 of derivatives traders as required under section 4 and issue such rules or
			 regulations as required to implement the requirements of such section.
				(2)Coordination on
			 derivatives regulationsThe
			 Office shall provide support and coordination to the Securities and Exchange
			 Commission and the Commodity Futures Trading Commission in developing a
			 comprehensive and standardized set of regulations for the sale, purchase,
			 exchange, or trade of derivatives. In particular, the Office shall harmonize
			 substantive futures and securities regulation for economically equivalent
			 instruments and require the development of consistent procedures for reviewing
			 and approving proposals for new products and rulemakings by self-regulatory
			 organizations.
				(3)Information
			 facilitationThe Office shall
			 facilitate the exchange of information related to the development of
			 derivatives regulations described in paragraph (1) between—
					(A)the Securities and
			 Exchange Commission;
					(B)the Commodity
			 Futures Trading Commission;
					(C)the Office of the
			 Comptroller of the Currency;
					(D)the Office of
			 Thrift Supervision;
					(E)the Federal
			 Reserve System; and
					(F)such other Federal
			 agencies or departments as the Office may prescribe.
					(4)Disapproval
			 power over derivatives regulations
					(A)In
			 generalIf, within 30 days of
			 the prescription of a rule or regulation with respect to the sale, purchase,
			 exchange, or trade of derivatives prescribed by the Securities and Exchange
			 Commission or the Commodity Futures Trading Commission, the Secretary of the
			 Treasury, acting through the Office, determines that such rule or regulation
			 does not harmonize substantive commodities and securities regulation for
			 economically equivalent instruments between the Securities and Exchange
			 Commission and the Commodity Futures Trading Commission, such rule or
			 regulation shall not take effect.
					(B)ExceptionSubparagraph
			 (A) shall not apply to a rule or regulation if such rule or regulation is
			 expressly required to be prescribed by law.
					(c)ReportNot later than June 30, 2010, and each year
			 thereafter, the Office shall transmit a report to Congress that—
				(1)identifies and
			 details the rules promulgated under this Act;
				(2)evaluates the number, percentage, volume or
			 notional size, and economic exposure of derivative instruments that are—
					(A)traded on
			 exchanges;
					(B)cleared through
			 clearinghouses; and
					(C)traded on the
			 over-the-counter market; and
					(3)assesses the effect of changes in
			 mark-to-market fair value accounting rules, hedge accounting rules, and other
			 related regulations on the derivatives market.
				4.Registration of
			 Derivatives Traders
			(a)Unlawful
			 conduct
				(1)In
			 generalIt shall be unlawful for any derivatives trader to make
			 use of the mails or any means or instrumentality of interstate commerce to
			 effect any transactions in, or to induce or attempt to induce the purchase or
			 sale of, any type of derivative unless such derivatives trader is registered in
			 accordance with subsection (b).
				(2)ExemptionThe Secretary of the Treasury, acting
			 through the Office (referred to in this section as the
			 Secretary), by rule or order, after consultation with the Securities
			 and Exchange Commission and the Commodities Futures Trading Commission, as
			 applicable, may conditionally or unconditionally exempt from paragraph (1) any
			 derivatives trader or class of derivatives traders specified in such rule or
			 order.
				(b)Registration
				(1)In
			 generalA derivatives trader
			 may be registered by filing with the Secretary an application for registration
			 in such form and containing such information and documents concerning such
			 derivatives trader and any persons associated with such derivatives trader as
			 the Secretary, by rule, may prescribe as necessary or appropriate in the public
			 interest or for the protection of investors. Within 45 days of the date of the
			 filing of such application (or within such longer period as to which the
			 applicant consents), the Secretary shall—
					(A)by order grant
			 registration, or
					(B)institute
			 proceedings to determine whether registration should be denied.
					(2)DeterminationThe Secretary shall grant such registration
			 if the Secretary finds that the requirements of this section are satisfied. The
			 Secretary shall deny such registration if the Secretary does not make such a
			 finding or if the Secretary finds that if the applicant were so registered, its
			 registration would be subject to suspension or revocation under paragraph (4).
			 If the Secretary institutes proceedings under paragraph (1)(B), such
			 proceedings shall include notice of the grounds for denial under consideration
			 and opportunity for hearing and shall be concluded within 120 days of the date
			 of the filing of the application for registration. At the conclusion of such
			 proceedings, the Secretary, by order, shall grant or deny such registration.
			 The Secretary may extend the time for conclusion of such proceedings for up to
			 90 days if the Secretary finds good cause for such extension and publishes its
			 reasons for so finding or for such longer period as to which the applicant
			 consents.
				(3)ApplicationAn application for registration of a
			 derivatives trader to be formed or organized may be made by a derivatives
			 trader to which the derivatives trader to be formed or organized is to be the
			 successor. Such application, in such form as the Secretary, by rule, may
			 prescribe, shall contain such information and documents concerning the
			 applicant, the successor, and any persons associated with the applicant or the
			 successor, as the Secretary, by rule, may prescribe as necessary or appropriate
			 in the public interest or for the protection of investors. The grant or denial
			 of registration to such an applicant shall be in accordance with the procedures
			 set forth in paragraph (1). If the Secretary grants such registration, the
			 registration shall terminate on the 45th day after the effective date thereof,
			 unless prior thereto the successor shall, in accordance with such rules and
			 regulations as the Secretary may prescribe, adopt the application for
			 registration as its own.
				(4)Censure,
			 suspension, revocationThe
			 Secretary, by order, shall censure, place limitations on the activities,
			 functions, or operations of, suspend for a period not exceeding 12 months, or
			 revoke the registration of any derivatives trader if the Secretary finds, on
			 the record after notice and opportunity for hearing, that such censure, placing
			 of limitations, suspension, or revocation is in the public interest and that
			 such derivatives trader, whether prior or subsequent to becoming such, or any
			 person associated with such derivatives trader, whether prior or subsequent to
			 becoming so associated—
					(A)has willfully made or caused to be made in
			 any application for registration or report required to be filed with the
			 Secretary under this Act, or in any proceeding before the Secretary with
			 respect to registration, any statement which was at the time and in the light
			 of the circumstances under which it was made false or misleading with respect
			 to any material fact, or has omitted any material fact which is required to be
			 stated therein;
					(B)has been convicted within 10 years
			 preceding the filing of any application for registration or at any time
			 thereafter of any felony or misdemeanor or of a substantially equivalent crime
			 by a foreign court of competent jurisdiction which the Secretary finds—
						(i)involves the
			 purchase or sale of any security or derivative, the taking of a false oath, the
			 making of a false report, bribery, perjury, burglary, any substantially
			 equivalent activity however denominated by the laws of the relevant foreign
			 government, or conspiracy to commit any such offense;
						(ii)arises out of the
			 conduct of the business of a derivatives trader, broker, dealer, municipal
			 securities dealer, government securities broker, government securities dealer,
			 investment adviser, bank, insurance company, fiduciary, transfer agent,
			 nationally recognized statistical rating organization, foreign person
			 performing a function substantially equivalent to any of the above, or entity
			 or person required to be registered under the Commodity Exchange Act (7 U.S.C.
			 1 et seq.) or any substantially equivalent foreign statute or
			 regulation;
						(iii)involves the
			 larceny, theft, robbery, extortion, forgery, counterfeiting, fraudulent
			 concealment, embezzlement, fraudulent conversion, or misappropriation of funds,
			 or securities or derivatives, or substantially equivalent activity however
			 denominated by the laws of the relevant foreign government; or
						(iv)involves the
			 violation of section 152, 1341, 1342, or 1343 or chapter 25 or 47 of title 18,
			 United States Code, or a violation of a substantially equivalent foreign
			 statute;
						(C)is permanently or
			 temporarily enjoined by order, judgment, or decree of any court of competent
			 jurisdiction from acting as a derivatives trader, investment adviser,
			 underwriter, broker, dealer, municipal securities dealer, government securities
			 broker, government securities dealer, transfer agent, nationally recognized
			 statistical rating organization, foreign person performing a function
			 substantially equivalent to any of the above, or entity or person required to
			 be registered under the Commodity Exchange Act or any substantially equivalent
			 foreign statute or regulation, or as an affiliated person or employee of any
			 investment company, bank, insurance company, foreign entity substantially
			 equivalent to any of the above, or entity or person required to be registered
			 under the Commodity Exchange Act or any substantially equivalent foreign
			 statute or regulation or from engaging in or continuing any conduct or practice
			 in connection with any such activity, or in connection with the purchase or
			 sale of any security or derivative;
					(D)has willfully violated any provision of the
			 securities laws (as such term is defined in section 3(a)(47) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c(a)(47)), the Commodity Exchange Act (7
			 U.S.C. 1a et seq.), any rule or regulation issued under this Act or under any
			 of such Acts, or is unable to comply with any such provision;
					(E)has willfully aided, abetted, counseled,
			 commanded, induced, or procured the violation by any other person of any
			 provision of the securities laws (as such term is defined in section 3(a)(47)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)), the Commodity
			 Exchange Act (7 U.S.C. 1a et seq.), any rule or regulation issued under this
			 Act or under any of such Acts, the rules or regulations under this Act or any
			 of such Acts, or has failed reasonably to supervise, with a view to preventing
			 violations of the provisions of such Acts, rules, and regulations, another
			 person who commits such a violation, if such other person is subject to his
			 supervision. For the purposes of this subparagraph, no person shall be deemed
			 to have failed reasonably to supervise any other person, if—
						(i)there have been
			 established procedures, and a system for applying such procedures, which would
			 reasonably be expected to prevent and detect, insofar as practicable, any such
			 violation by such other person; and
						(ii)such person has
			 reasonably discharged the duties and obligations incumbent upon him by reason
			 of such procedures and system without reasonable cause to believe that such
			 procedures and system were not being complied with;
						(F)is subject to any order of the Secretary
			 barring or suspending the right of the person to be associated with a
			 derivatives trader;
					(G)has been found by
			 a foreign financial regulatory authority to have—
						(i)made
			 or caused to be made in any application for registration or report required to
			 be filed with a foreign financial regulatory authority, or in any proceeding
			 before a foreign financial regulatory authority with respect to registration,
			 any statement that was at the time and in the light of the circumstances under
			 which it was made false or misleading with respect to any material fact, or has
			 omitted to state in any application or report to the foreign financial
			 regulatory authority any material fact that is required to be stated
			 therein;
						(ii)violated any
			 foreign statute or regulation regarding transactions in securities, or
			 contracts of sale of a commodity for future delivery, traded on or subject to
			 the rules of a contract market or any board of trade;
						(iii)aided, abetted,
			 counseled, commanded, induced, or procured the violation by any person of any
			 provision of any statutory provisions enacted by a foreign government, or rules
			 or regulations thereunder, empowering a foreign financial regulatory authority
			 regarding transactions in securities, or contracts of sale of a commodity for
			 future delivery, traded on or subject to the rules of a contract market or any
			 board of trade, or has been found, by a foreign financial regulatory authority,
			 to have failed reasonably to supervise, with a view to preventing violations of
			 such statutory provisions, rules, and regulations, another person who commits
			 such a violation, if such other person is subject to his supervision; or
						(H)is subject to any
			 final order of a State securities commission (or any agency or officer
			 performing like functions), State authority that supervises or examines banks,
			 savings associations, or credit unions, State insurance commission (or any
			 agency or office performing like functions), an appropriate Federal banking
			 agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813)), or the National Credit Union Administration, that—
						(i)bars
			 such person from association with an entity regulated by such commission,
			 authority, agency, or officer, or from engaging in the business of securities,
			 insurance, banking, savings association activities, or credit union activities;
			 or
						(ii)constitutes a
			 final order based on violations of any laws or regulations that prohibit
			 fraudulent, manipulative, or deceptive conduct.
						(5)Temporary
			 suspensionPending final
			 determination whether any registration under this subsection shall be revoked,
			 the Secretary, by order, may suspend such registration, if such suspension
			 appears to the Secretary, after notice and opportunity for hearing, to be
			 necessary or appropriate in the public interest or for the protection of
			 investors. Any registered derivatives trader may, upon such terms and
			 conditions as the Secretary deems necessary or appropriate in the public
			 interest or for the protection of investors, withdraw from registration by
			 filing a written notice of withdrawal with the Secretary. If the Secretary
			 finds that any registered derivatives trader is no longer in existence or has
			 ceased to do business as a derivatives trader, the Secretary, by order, shall
			 cancel the registration of such derivatives trader.
				(6)Standards of
			 competenceNo registered
			 derivatives trader shall act as such unless it meets such standards of
			 operational capability and such derivatives trader and all natural persons
			 associated with such derivatives trader meet such standards of training,
			 experience, competence, and such other qualifications as the Secretary finds
			 necessary or appropriate in the public interest or for the protection of
			 investors. The Secretary shall establish such standards by rules and
			 regulations, which may—
					(A)specify that all
			 or any portion of such standards shall be applicable to any class of
			 derivatives traders and persons associated with derivatives traders;
					(B)require persons in
			 any such class to pass tests prescribed in accordance with such rules and
			 regulations, which tests shall, with respect to any class of partners,
			 officers, or supervisory employees (which latter term may be defined by the
			 Secretary’s rules and regulations) engaged in the management of the derivatives
			 trader, include questions relating to bookkeeping, accounting, supervision of
			 employees, maintenance of records, and other appropriate matters; and
					(C)provide that persons in any such class
			 other than derivatives traders and partners, officers, and supervisory
			 employees of derivatives traders, may be qualified solely on the basis of
			 compliance with such standards of training and such other qualifications as the
			 Secretary finds appropriate.
					The
			 Secretary, by rule, may prescribe reasonable fees and charges to defray its
			 costs in carrying out this paragraph, including, but not limited to, fees for
			 any test administered by the Secretary or under its direction.(c)Additional
			 prohibitions
				(1)fraudulent,
			 deceptive, or manipulative acts or practices(A)No derivatives trader shall make use of the
			 mails or any means or instrumentality of interstate commerce in connection with
			 which such derivatives trader engages in any fraudulent, deceptive, or
			 manipulative act or practice or violates such rules and regulations regarding
			 conflicts of interest or fair practices, including but not limited to rules and
			 regulations related to political contributions, as the Secretary shall
			 prescribe in the public interest or for the protection of investors or to
			 maintain fair and orderly markets.
					(B)The Secretary shall, for the purposes of
			 this paragraph as the Secretary finds necessary or appropriate in the public
			 interest or for the protection of investors, by rules and regulations define,
			 and prescribe means reasonably designed to prevent, such acts and practices as
			 are fraudulent, deceptive, or manipulative.
					(2)EnforcementIf the Secretary finds, after notice and
			 opportunity for a hearing, that any person subject to the provisions of this
			 section or any rule or regulation thereunder has failed to comply with any such
			 provision, rule, or regulation in any material respect, the Secretary may
			 publish its findings and issue an order requiring such person, and any person
			 who was a cause of the failure to comply due to an act or omission the person
			 knew or should have known would contribute to the failure to comply, to comply,
			 or to take steps to effect compliance, with such provision or such rule or
			 regulation thereunder upon such terms and conditions and within such time as
			 the Secretary may specify in such order.
				(d)Policies and
			 proceduresEvery registered
			 derivatives trader shall establish, maintain, and enforce written policies and
			 procedures reasonably designed, taking into consideration the nature of such
			 derivatives trader’s business, to prevent the misuse in violation of this Act,
			 or the rules or regulations thereunder, of material, nonpublic information by
			 such derivatives trader or any person associated with such derivatives trader.
			 The Secretary, as the Secretary deems necessary or appropriate in the public
			 interest or for the protection of investors, shall adopt rules or regulations
			 to require specific policies or procedures reasonably designed to prevent
			 misuse in violation of this Act (or the rules or regulations thereunder) of
			 material, nonpublic information.
			5.Rulemaking authority
			 related to derivatives
			(a)Issuance of
			 proposed regulationsNot
			 later than 120 days after the date of the enactment of this Act, the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission shall
			 each issue separate proposed regulations imposing the following kinds of
			 requirements with respect to trading in the derivative instruments over which
			 each Commission has jurisdiction as of such date of enactment:
				(1)Requirements governing the disclosure to
			 the respective Commission of information about the positions and trading in the
			 instruments, and transparency, including an audit trail of the record of
			 trading information identifying, for the derivatives traders participating in
			 each transaction, the firms clearing the trade, the terms and time or sequence
			 of the trade, the order receipt and execution time, as applicable and,
			 ultimately, and as applicable, the customers involved.
				(2)Anti-fraud and
			 truth-in-marketing requirements.
				(3)Mandatory minimum initial margin
			 requirements.
				(4)Mandatory minimum variation margin
			 requirements.
				(5)Acceptable or permissible types of
			 collateral.
				(b)Factors To be
			 consideredThe proposed regulations that impose the requirements
			 referred to in paragraphs (3) through (5) of subsection (a) with respect to
			 trading in a derivative shall be based on an evaluation of the
			 following:
				(1)The potential
			 systemic risk posed by the sale, purchase, exchange, or trade of the
			 derivative, determined after reviewing whether the trade is being made by a
			 major market participant.
				(2)The extent to
			 which the instrument has been customized, determined after reviewing the
			 following:
					(A)The volume of
			 transactions involving the derivative.
					(B)The similarity of
			 the terms of the derivative to the terms in derivatives that are more
			 standardized in the industry.
					(C)Whether the
			 differences between the terms of the derivative and the terms of such
			 standardized derivatives are of economic significance.
					(D)The extent to
			 which any of the terms in the derivative are disseminated to third
			 parties.
					(c)Final
			 regulationsWithin 180 days
			 after the date of the enactment of this Act, the Commodity Futures Trading
			 Commission and the Securities and Exchange Commission shall each promulgate in
			 final form, with the approval of the Secretary, the regulations developed under
			 this section.
			6.Regulations
			 Regarding the Trading and Clearing of Derivatives
			(a)In
			 generalThe Securities and
			 Exchange Commission and the Commodities Futures Trading Commission shall
			 jointly determine, in coordination with the Office, which derivatives or class
			 of derivatives shall be—
				(1)required to be
			 traded on an exchange;
				(2)required to be cleared through a
			 clearinghouse; and
				(3)permitted to be
			 traded through the over-the-counter market.
				(b)GuidelinesSuch
			 determinations shall be made in accordance with the following
			 guidelines:
				(1)All standardized
			 derivatives shall be permitted to be traded on an exchange, including those
			 derivatives excluded or exempt from such trading on Organized Exchanges under
			 the Commodities and Exchange Act.
				(2)Standardized
			 derivatives sold, purchased, traded, or exchanged between major market
			 participants shall be cleared through clearinghouses.
				(3)Derivatives that continue to be traded in
			 the over-the-counter market that are not cleared through a clearinghouse shall
			 be processed through an over-the-counter derivatives trade depository.
				(c)Uniform
			 regulationsRegardless of
			 whether a transaction is made on an exchange, through a clearinghouse, or
			 through the over-the-counter market, all trades shall be subject to the
			 disclosure, transparency, anti-fraud, truth-in-marketing, and reporting
			 requirements set jointly by the Securities and Exchange Commission, the
			 Commodities Futures Trading Commission, and the Office.
			(d)Additional
			 requirementsRegulations issued under this section shall require
			 that—
				(1)derivatives that are not traded on
			 exchanges or cleared through clearinghouses and are made by major market
			 participants be subject to higher total capital requirements (either through
			 higher initial margin, higher variation margin, or other higher collateral
			 positions) than those derivatives traded on exchanges or through
			 clearinghouses; and
				(2)derivatives that are sold, purchased,
			 traded, or exchanged between a major market participant and a non-major market
			 participant that is able to borrow funds in the debt markets on an
			 uncollateralized basis, or is able to obtain other sources of credit without
			 posting cash or cash equivalents to secure funds borrowed, shall be permitted
			 to be sold, purchased, traded, or exchanged with limited or no required initial
			 margin, variation margin or other capital or collateral positions.
				(e)Subsequent
			 determinationsNothing in
			 this Act shall prevent the Securities and Exchange Commission, the Commodities
			 Futures Trading Commission, or the Office from making a subsequent
			 determination, or amendment of, an initial determination of which class of
			 derivatives may be traded on an exchange, cleared through a clearinghouse, or
			 permitted to be traded through the over-the-counter market.
			(f)ReportNot later than 45 days following the date
			 of enactment of this Act, the Securities and Exchange Commission and the
			 Commodities Futures Trading Commission shall jointly prepare and transmit a
			 report to Congress that identifies all conflicts in statutes and regulations
			 with respect to similar types of financial instruments and either explains why
			 those differences are essential to achieve underlying policy objectives with
			 respect to investor protection, market integrity, and price transparency or
			 makes recommendations for changes to statutes and regulations that would
			 eliminate the differences.
			7.Civil Penalty
			 Authority of the SEC and CFTC
			(a)Authority To
			 assess civil penaltiesThe
			 Securities and Exchange Commission or the Commodity Futures Trading Commission,
			 as appropriate, may impose a civil penalty on any person over which each
			 respective Commission has jurisdiction under this Act and the regulations
			 issued under this Act, if it finds, on the record after notice and opportunity
			 for hearing, that such person—
				(1)has violated any
			 requirement of this Act and the regulations issued under this Act with respect
			 to derivatives trading,
				(2)has willfully aided, abetted, counseled,
			 commanded, induced, or procured such a violation by any other person,
				(3)has willfully made
			 or caused to be made in any application for registration or report required to
			 be filed with the Office or with each respective Commission, or
				(4)has failed
			 reasonably to supervise another person who commits such a violation, if such
			 other person is subject to such supervision,
				and that
			 such penalty is in the public interest.(b)Maximum amount
			 of penalty
				(1)First
			 tierThe maximum amount of penalty for each act or omission
			 described in subsection (a) of this section shall be $15,000 for a natural
			 person or $150,000 for any other person.
				(2)Second
			 tierNotwithstanding paragraph (1), the maximum amount of penalty
			 for each such act or omission shall be $150,000 for a natural person or
			 $750,000 for any other person if the act or omission described in subsection
			 (a) of this section involved fraud, deceit, manipulation, or deliberate or
			 reckless disregard of a regulatory requirement.
				(3)Third
			 tierNotwithstanding paragraphs (1) and (2), the maximum amount
			 of penalty for each such act or omission shall be $300,000 for a natural person
			 or $1,500,000 for any other person if—
					(A)the act or
			 omission described in subsection (a) of this section involved fraud, deceit,
			 manipulation, or deliberate or reckless disregard of a regulatory requirement;
			 and
					(B)such act or
			 omission directly or indirectly resulted in substantial losses or created a
			 significant risk of substantial losses to other persons or resulted in
			 substantial pecuniary gain to the person who committed the act or
			 omission.
					(c)Determination of
			 public interestIn
			 considering under this section whether a penalty is in the public interest, the
			 appropriate Commission may consider—
				(1)whether the act or
			 omission for which such penalty is assessed involved fraud, deceit,
			 manipulation, or deliberate or reckless disregard of a regulatory
			 requirement;
				(2)the harm to other
			 persons resulting either directly or indirectly from such act or
			 omission;
				(3)the extent to
			 which any person was unjustly enriched, taking into account any restitution
			 made to persons injured by such behavior;
				(4)whether such
			 person previously has been found by the appropriate Commission to have violated
			 any provision of the Federal securities laws, State securities laws, or the
			 Commodities Futures Trading Act, has been enjoined by a court of competent
			 jurisdiction from violations of such laws or rules, or has been convicted by a
			 court of competent jurisdiction of violations of such laws;
				(5)the need to deter
			 such person and other persons from committing such acts or omissions;
			 and
				(6)such other matters
			 as justice may require.
				(d) Evidence
			 concerning ability To payIn
			 any proceeding in which a Commission may impose a penalty under this section, a
			 respondent may present evidence of the respondent's ability to pay such
			 penalty. The appropriate Commission may, in its discretion, consider such
			 evidence in determining whether such penalty is in the public interest. Such
			 evidence may relate to the extent of such person’s ability to continue in
			 business and the collectability of a penalty, taking into account any other
			 claims of the United States or third parties upon such person's assets and the
			 amount of such person’s assets.
			(e)Authority To
			 enter order requiring accounting and disgorgementIn any proceeding in which a Commission may
			 impose a penalty under this section, the appropriate Commission may enter an
			 order requiring accounting and disgorgement, including reasonable interest.
			 Each Commission is authorized to adopt rules, regulations, and orders
			 concerning payments to investors, rates of interest, periods of accrual, and
			 such other matters with respect to those derivatives over which each respective
			 Commission has jurisdiction under this Act and the regulations issued under
			 this Act, as the appropriate Commission deems appropriate to implement this
			 subsection.
			8.Cease-and-Desist
			 Proceedings
			(a)Authority of
			 CommissionIf the Securities
			 and Exchange Commission or the Commodity Futures Trading Commission, as
			 appropriate, finds that any person over which each respective Commission has
			 jurisdiction under this Act is violating, has violated, or is about to violate
			 any provision of this Act, or any rule or regulation thereunder, the
			 appropriate Commission may publish its findings and enter an order requiring
			 such person, and any other person that is, was, or would be a cause of the
			 violation, due to an act or omission the person knew or should have known would
			 contribute to such violation, to cease and desist from committing or causing
			 such violation and any future violation of the same provision, rule, or
			 regulation. Such order may, in addition to requiring a person to cease and
			 desist from committing or causing a violation, require such person to comply,
			 or to take steps to effect compliance, with such provision, rule, or
			 regulation, upon such terms and conditions and within such time as the
			 appropriate Commission may specify in such order. Any such order may, as such
			 Commission deems appropriate, require future compliance or steps to effect
			 future compliance, either permanently or for such period of time as such
			 Commission may specify, with such provision, rule, or regulation with respect
			 to any security, any issuer, or any other person.
			(b)HearingThe
			 notice instituting proceedings pursuant to subsection (a) shall fix a hearing
			 date not earlier than 30 days not later than 60 days after service of the
			 notice unless an earlier or a later date is set by the appropriate Commission
			 with the consent of any respondent so served.
			(c)Temporary
			 orderWhenever the
			 appropriate Commission determines that the alleged violation or threatened
			 violation specified in the notice instituting proceedings pursuant to
			 subsection (a) is likely to result in significant dissipation or conversion of
			 assets, significant harm to investors, or substantial harm to the public
			 interest, such Commission may enter a temporary order requiring the respondent
			 to cease and desist from the violation or threatened violation and to take such
			 action to prevent the violation or threatened violation and to prevent
			 dissipation or conversion of assets, significant harm to investors, or
			 substantial harm to the public interest as such Commission deems appropriate
			 pending completion of such proceedings. Such an order shall be entered only
			 after notice and opportunity for a hearing, unless the Commission determines
			 that notice and hearing prior to entry would be impracticable or contrary to
			 the public interest. A temporary order shall become effective upon service upon
			 the respondent and, unless set aside, limited, or suspended by the appropriate
			 Commission or a court of competent jurisdiction, shall remain effective and
			 enforceable pending the completion of the proceedings.
			(d)Review of
			 temporary orders
				(1)Commission
			 reviewAt any time after the respondent has been served with a
			 temporary cease-and-desist order pursuant to subsection (c), the respondent may
			 apply to the Commission serving the order to have the order set aside, limited,
			 or suspended. If the respondent has been served with a temporary
			 cease-and-desist order entered without a prior Commission hearing, the
			 respondent may, within 10 days after the date on which the order was served,
			 request a hearing on such application and such Commission shall hold a hearing
			 and render a decision on such application at the earliest possible time.
				(2)Judicial
			 reviewWithin—
					(A)10 days after the
			 date the respondent was served with a temporary cease-and-desist order entered
			 with a prior Commission hearing, or
					(B)10 days after the
			 Commission renders a decision on an application and hearing under paragraph
			 (1), with respect to any temporary cease-and-desist order entered without a
			 prior Commission hearing,
					the
			 respondent may apply to the United States district court for the district in
			 which the respondent resides or has its principal place of business, or for the
			 District of Columbia, for an order setting aside, limiting, or suspending the
			 effectiveness or enforcement of the order, and the court shall have
			 jurisdiction to enter such an order. A respondent served with a temporary
			 cease-and-desist order entered without a prior Commission hearing may not apply
			 to the court except after hearing and decision by the Commission on the
			 respondent's application under paragraph (1).(3)No automatic
			 stay of temporary orderThe commencement of proceedings under
			 paragraph (2) shall not, unless specifically ordered by the court, operate as a
			 stay of the Commission’s order.
				(e)Authority To
			 enter order requiring accounting and disgorgementIn any
			 cease-and-desist proceeding under subsection (a), the Commission may enter an
			 order requiring accounting and disgorgement, including reasonable interest.
			 Each Commission is authorized to adopt rules, regulations, and orders
			 concerning payments to investors, rates of interest, periods of accrual, and
			 such other matters as it deems appropriate to implement this subsection.
			9.Expedited
			 rulemaking proceduresThe
			 Office, the Commodities Futures Trading Commission, and the Securities and
			 Exchange Commission may issue the rules required under this Act through
			 expedited rulemaking procedures.
		10.Working group of
			 international regulators
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Office shall invite
			 representatives of the Securities and Exchange Commission, the Commodity
			 Futures Trading Commission, regulators of domestic and foreign boards of trade,
			 and other experts, to participate in a working group of international
			 regulators to review international reporting and regulatory standards to
			 evaluate international regulations regarding the harmonization of substantive
			 commodities and securities regulation for economically equivalent
			 instruments.
			(b)Representation
			 of the united statesThe
			 representation of the United States in discussions among and negotiations with
			 other nations relating to the international regulation of derivatives shall be
			 composed of the following:
				(1)One individual
			 appointed by the Secretary of the Treasury acting through the Office.
				(2)One individual
			 appointed by the Chairman of the Securities and Exchange Commission.
				(3)One individual
			 appointed by the Chairman of the Commodity Futures Trading Commission.
				11.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to each of the Secretary of the Treasury, the
			 Commodities Futures Trading Commission, and the Securities and Exchange
			 Commission, such sums as may be necessary to carry out this Act.
		
